Title: Horatio G. Spafford to Thomas Jefferson, 15 September 1814
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          Esteemed Friend—  Albany, 9 Mo. 15, 1814.
          Events that have occurred since I last had the pleasure to write thee, have made it probable that I must defer my journey to Washington to a later period than October. 
          Grateful for thy past favors, I regret to give thee any further trouble. But, it appears to me that the removal of Doct. Thornton from the Patent Office, must follow now, as a thing of course. And in this view, my wishes bound,
			 at once, to Washington, as his Successor. May I use the freedom to request of thee to Name
			 my wishes to the President. The place would suit me exactly, & Administration would find me not ungrateful.
			 A few days since I wrote the President, but did not then know of the  conduct attributed to the Doctor, in the late disasters at the Capital. A man should have friends about himself. Had I known more about it, I would have suggested my wishes to the President.
          The P.O. in this City, is yet in the hands to which Pickering gave it! I pray thee to accept renewed assurances of my most respectful regards. May I expect to hear from thee, on the above subject?
          H. G.
              Spafford.
        